Citation Nr: 0014936	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  97-07 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
dermatitis of both feet.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat


INTRODUCTION

The veteran had active military service from July 1943 to 
January 1946.

This appeal arises from a December 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, by which service connection was 
granted for dermatitis of both feet, and a 10 percent rating 
was assigned for this condition effective February 1, 1996.  
The veteran perfected his appeal concerning this disability 
rating, and in April 1998, the Board of Veterans' Appeals 
(Board) remanded the veteran's claim for additional 
development.  

By a February 1999 rating decision, the RO, in pertinent 
part, increased the disability rating for dermatitis of both 
feet to 30 percent, effective from February 1, 1996.  
However, in an April 1999 written statement, the veteran 
indicated that he was seeking a 50 percent rating for this 
condition.  In a December 1999 supplemental statement of the 
case, the RO confirmed the 30 percent rating.

As an initial matter, the Board notes that on his February 
1997 substantive appeal, the veteran indicated that he wanted 
to testify at the RO before a member of the Board.  However, 
in a letter associated with the claims file in March 1997, 
the veteran indicated that he instead wanted to testify 
before a local hearing officer.  This local hearing was held 
in May 1997.  At the beginning of this hearing, the veteran 
confirmed that he no longer wanted a hearing before a Board 
member.  

The Board also notes that in its April 1998 remand, it was 
determined that the following issue was inextricably 
intertwined with the veteran's claim concerning his service 
connected dermatitis of the feet: service connection for 
psoriasis, to include the matter of whether there was a prior 
final decision on this issue.  By a February 1999 rating 
decision, the RO denied service connection for psoriasis of 
the legs, fingers, hands, buttocks, back, head, and neck.  
The veteran was notified of this rating decision by a letter 
dated on February 25, 1999.  By an April 1999 rating 
decision, the RO, in pertinent part, continued to deny 
service connection for psoriasis of the legs, fingers, hands, 
buttocks, back, head, and neck, and also denied service 
connection for psoriasis of the arms.  The veteran filed a 
notice of disagreement on this issue on May 12, 1999 and a 
statement of the case was issued on December 2, 1999.  
However, the veteran did perfect his appeal on this issue 
within 60 days of the issuance of the statement of the case, 
or within a year of the issuance of the February 1999 rating 
decision.  Therefore, this issue is not on appeal and will 
not be further discussed.


FINDING OF FACT

The veteran's dermatitis of both feet is manifested by a 
white and red, thickened, callous-like skin, which has been 
described by a physician as being exceptionally repugnant to 
most people; the disability does not result in ulceration or 
extensive exfoliation or crusting or systemic or nervous 
manifestations.
 

CONCLUSION OF LAW

A rating in excess of 30 percent for dermatitis of both feet 
has not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Code 7813 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's DD-214 indicates that he served in the South 
Pacific during World War II.  

On a written statement filed on February 1, 1996, the veteran 
indicated that he was seeking service connection for 
"psoriasis." 

In September 1996, the veteran underwent a skin examination 
for VA purposes.  The veteran reported that his feet gave him 
trouble because they had the "jumble rot" and were sore in 
the heels.  He had been treated at the VA medical facility 
because of this condition.  He had been given several kinds 
of medications which relieved the pain in the heels and kept 
them from cracking.  Upon examination, the veteran had a 
whitened, thickened callous-like surface on both heels, which 
he said was painful especially when the heels cracked.  
Examination of the rest of the veteran's feet revealed a 
permanent red condition with edges around the toes and around 
the border of both feet.  He did not have any trouble moving 
them.  Pulse and reflexes in both ankles were present.  The 
examiner further noted that the veteran was able to walk on 
his feet, but they were uncomfortable.  In addition to 
continued use of medication, the examiner thought the heel 
discomfort might be relieved with a heel cup or even a padded 
heel put in the shoes.  The examiner further concluded that 
the condition of the veteran's feet was permanent and was not 
going to change.   

By a December 1996 rating decision, the RO, in pertinent 
part, granted service connection for dermatitis of both feet 
and assigned a 10 percent rating effective from February 1, 
1996.

In a January 1997 written statement, the veteran indicated 
his disagreement with the rating assigned for his service 
connected dermatitis.  He also attached, in pertinent part, 
four Polaroid photographs of his heels.  These photographs, 
which were apparently taken in January 1997, reveal a 
cracked, white and red surface covering the veteran's heels.  

In February 1997, the veteran submitted, in pertinent part, 
another color photograph reflecting the condition of the 
bottom of both his feet.  This photograph again shows white 
and red cracking skin, running from the veteran's heels down 
to his toes.  In an attached Form 9, the veteran asserted 
that his condition was worse than was reflected by the 10 
percent rating. 

In March 1997, medical records from the VA Medical Center 
(VAMC) in Clarksburg, West Virginia, were associated with the 
claims file.  These records reflect, in pertinent part, 
treatment of psoriasis in February 1996 and August 1996.  
However, these records do not specifically reflect treatment 
of dermatitis of the feet. 

In May 1997, the veteran testified at the RO before a local 
hearing officer.  He stated that he was taking two separate 
medications for the skin condition on his feet. His feet 
would crack, sometimes a quarter of an inch or longer and 
there would sometimes be a watery-like seepage, but no blood.  
However, this seepage still ruined the veteran's socks.  The 
flaking was severe, and the veteran offered to "pull out 
chunks" of his feet at the time of the hearing.  (This was 
not done).  He estimated that the size of the chunks would 
have probably been an eighth of an inch thick and a quarter 
of an inch square.  The skin condition interfered with the 
veteran's walking in the sense that he limped and he felt as 
if he were walking on eggs.  He had to watch what kinds of 
shoes he wore.  He could not wear tennis shoes or sneakers 
because of the sweat they created.  The veteran wore loafers 
most of the time.  He only wore white socks, apparently 
because colored socks had inks and dyes which would aggravate 
his condition.  There were times during which the veteran's 
feet would flare up so badly that he would have to change 
socks more than once daily.  When he changed socks, he would 
apply medication to his heels, and he would have to stay off 
his feet until the salve relieved the flare-up.  The veteran 
also testified that during flare-ups, the pain in his heels 
would radiate up into his legs, to just above the calves.  

Subsequently in May 1997, the veteran underwent another skin 
examination for VA purposes.  It was noted that the veteran 
had heavy scaling with some occasional secondary fissures 
around the heels and some scaling between the web spaces of 
his toes, as well as some nail changes of half of his toe 
nails.  The examiner also reviewed the color photographs of 
the veteran's skin condition.  

In January 1998, the veteran's sister-in-law submitted a 
written statement in which she stated that the veteran's 
"jungle rot" condition had caused him "much discomfort 
over all of these years."  

In April 1998, the Board remanded the veteran's claim for 
additional development. 

In an April 1998 letter, the RO asked the veteran for his 
assistance in obtaining updated VA and private treatment 
records.  

Subsequently in April 1998, additional records from the 
Clarksburg VAMC were associated with the claims file.  These 
records reflect, in pertinent part, that in April 1995, the 
veteran was examined and found to have "silvery scales" on 
his feet.  In July 1997, the veteran was noted to have dry, 
scaly lesions over both heels.  In August 1997, the veteran 
was examined and noted to have dry, scaling heels with 
cracking of the skin bilaterally.   

In a written statement dated in May 1998, the veteran 
asserted that he had not obtained medical treatment for the 
dermatitis of this feet from any source other than the 
Clarksburg VAMC. 

Subsequently in May 1998, the veteran underwent another skin 
examination for VA purposes.  The veteran essentially 
complained of a constant rash.  He used coal tar gel, 
Aquaphor ointment, triamcinolone ointment, and hydrocortisone 
cream.  Some areas hurt from time to time.  The examiner 
noted skin symptoms involving, in pertinent part, the soles 
of both feet and the toenails of the first and fifth toes of 
each foot.  There were no areas of ulceration, exfoliation, 
or crusting.  There was a good bit of dermal erythema and 
silvery type scaling.  There were no associated systemic or 
nervous manifestations.  

In a June 1998 memorandum, the VA examiner who examined the 
veteran in May 1998 wrote, in pertinent part, as follows:

1.  Most people would consider the 
service connected dermatitis of the feet 
to be markedly disfiguring.
2.  Most people would consider the 
rash to be exceptionally repugnant.
3.  According to [the veteran], he 
was a 
teacher . . . and his skin disorder did 
not ever keep him from working.  He did 
take early retirement, because his skin 
problem was personally embarrassing to 
him. 
4.  To his knowledge, his skin 
problem never, ever kept him from being 
employed.
5.  I did not take any photographs 
of [the veteran].  I was referring to the 
photographs that are already in his file.   

By a February 1999 rating decision, the RO, in pertinent 
part, increased the disability rating for dermatitis of both 
feet to 30 percent, effective from February 1, 1996.  A 
supplemental statement of the case was issued later that 
month.

In an April 1999 written statement, the veteran asserted that 
he was entitled to a 50 percent rating for his dermatitis 
condition.  He stated that medical evidence demonstrated 
ulceration, extensive exfoliation, and crusting with nervous 
manifestation.   

Subsequently in April 1999, medical records from the 
Clarksburg VAMC were associated with the claims file.  
However, these records are, in pertinent part, duplicative of 
those summarized above.

In May 1999, a large number of medical records from the 
offices of Richard Simpson, M.D., in Fairmont, West Virginia, 
were associated with the claims file.  These records reflect 
treatment for numerous conditions between 1995 and 1999, but 
none of the records reflect any treatment of the veteran's 
skin condition of the feet.

In October 1999, additional VA medical records were 
associated with the claims file.  These records reflect 
outpatient treatment of the veteran for various conditions 
between 1986 and 1989.

In a December 1999 supplemental statement of the case, the RO 
confirmed the 30 percent rating for dermatitis of the feet.

II.  Analysis

The veteran's claim concerning a rating in excess of 30 
percent for dermatitis of the feet is well grounded.  A claim 
for an increased evaluation is well grounded if the claimant 
asserts that a condition for which service connection has 
been granted has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The veteran asserts that the symptoms 
of his service connected bilateral dermatitis of the feet are 
worse than evaluated by the RO and thus he has stated a well-
grounded claim. 

VA has a duty to assist the veteran in the development of 
facts pertaining to his claims.  38 U.S.C.A. § 5107(a); 38 
C.F.R. § 3.103(a).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court") 
has held that the duty to assist includes obtaining available 
records which are relevant to the claimant's appeal.  The 
duty to assist is neither optional nor discretionary.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  It may include 
providing the veteran with a medical examination to determine 
the nature and extent of his disability.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In this case, the RO has 
obtained private and VA medical records, and has afforded the 
veteran several VA skin examinations, as well as a local 
hearing.  The RO has fulfilled its duty to assist.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.1 (1999).  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.2 (1999).  In cases of functional impairment, 
evaluations must be based upon lack of usefulness of the 
affected part or systems, and medical examiners must furnish, 
in addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon the person's ordinary activity.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based upon a single, incomplete, or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  38 C.F.R. § 4.10 (1999); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1999). 

The veteran currently has a 30 percent rating for dermatitis 
under Diagnostic Code 7813.  Under these criteria, a 
noncompensable disability rating is applicable where there is 
a slight, if any, exfoliation, exudation or itching, if on a 
nonexposed surface or small area.  A ten percent rating is 
applicable where there is exfoliation, exudation or itching, 
if involving an exposed surface or extensive area.  A thirty 
percent evaluation requires constant exudation or itching, 
extensive lesions, or marked disfigurement.  A fifty percent 
rating requires evidence of ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or an exceptionally repugnant condition.  38 
C.F.R. § 4.118, Diagnostic Code 7813 (1999).

The record reflect that the veteran has been noted to have a 
white and red, thickened callous-like surface on his feet for 
years.  This is clearly confirmed by the color photographs 
contained in the claims file.  The veteran was also been 
noted to have, during his May 1997 VA examination, heavy 
scaling and occasional secondary fissures around the heels.  
During the May 1998 examination, the veteran was found to 
have no areas of ulceration, exfoliation, or crusting.  The 
VA examiner concluded that most people would consider the 
dermatitis of the veteran's feet to be "markedly 
disfiguring" and "exceptionally repugnant."  In deciding 
the rating to be assigned, the Board notes that a 50 percent 
rating requires evidence of ulceration, exfoliation or 
crusting.  None of these findings were noted on the recent VA 
examination.  In addition, the 50 percent rating requires 
evidence of systemic or nervous manifestations or an 
exceptionally repugnant condition.  The VA examiner reported 
no evidence of associated systemic or nervous manifestations.  
While a VA examiner concluded that the veteran's condition is 
exceptionally repugnant, this finding, without evidence of 
ulceration, exfoliation or crusting, is insufficient to 
warrant a 50 percent rating.  In so deciding, consideration 
has been given to assigning staged ratings; however, at no 
time during the period in question has the veteran shown 
disablement equivalent to that greater than the 30 rating 
assigned.  Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 
20, 1999).  


ORDER

Entitlement to a rating in excess of 30 percent for 
dermatitis of both feet is denied.




		
Iris S. Sherman
	Member, Board of Veterans' Appeals

 

